DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 21 and 34, they recite, among other features, “cast a virtual geometric cone through the location of the virtual reticle;
detect a collision of the virtual geometric cone and the virtual eye calibration target in response to at least a threshold portion of the virtual eye calibration target falling within a volume of the virtual geometric cone;
determine whether the virtual reticle aligns with the virtual eye calibration target based at least partly on the detected collision; and
in response to a determination that the virtual reticle aligns with the virtual eye calibration target, initiate storage of the eye images into the non-transitory memory”.
The Prior Art discloses displaying a virtual calibration target and a virtual reticle, both dots on a display of an HMD. The virtual calibration target is a dot corresponding to the intended location and the virtual reticle is a dot corresponding to the location of the gaze. The location of the two dots is used to determine a calibration for the eye gaze tracking so that the calculated location of the eye gaze is the actual location of the eye gaze. The Prior Art does not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 16, 2022